Title: To George Washington from Jeremiah Dummer Powell, 25 October 1777
From: Powell, Jeremiah Dummer
To: Washington, George

 

State of Massachusetts Bay Council Chamber Boston Octo. 25th 1777
Sir,

We sincerely Congratulate your Excellency upon the very extraordinary Success with which the American Army in the Northern Department has been Crowned, you have doubtless before this been fully Acquainted by General Gates with the Surrender of General Burgoyne and his Army into his hands, a Glorious Acquisition which must be Attended with the happiest Consequences, we wish your Excellency the like Success, and that Genl Howe’s retreat may be Cut off and he and his whole Army oblig’d to surrender to your Excellency, Prisoners of War.
General Gates has Informed us that Genl Burgoynes Army consisting of abt 5000 are now on their way to Boston from Whence they are to have a free passage to England in a Number of Transports to be sent for that Purpose to the Port of Boston by Genl Howe.
we hope their Transports will be ordered to sail for this Port with all Possible expedition, for we must Observe to your Excellency that such are our Circumstances at present that it will be distressing to us and dangerous to the State for to have these Prisoners detained here for any length of Time—It will be Difficult to Supply them with Provisions and Fuel, our Coast is so Guarded it will be Extreemly difficult to get a Supply of Wood & other Articles necessary for their Use; besides in Case they should Continue here any time their Intercourse with our People, notwithstanding all the precautions we can take, may be Attended with very bad Consequences, they will use all their Arts by way of Intimidation and otherways to poison the minds of our People and to divide us—the sooner therefore they are Transported the better, we must Intreat Your Excellency therefore to use your kind Endeavours with Genl Howe that the Transports may be dispatched for this Port with all possible Expedition and that they may Come well Wooded and Watered and with every other Provision necessary for their Voyage, they will find it difficult to get provided here, Suffer us to Suggest whether it would not be best that Care should also be taken that they should have no military Stores or any other Goods on board but such as necessary for the Accomadation of the Troops—In short whether it will be any ways Inconsistent with the Articles of Convention: to Insist upon their Coming under the Character of Flags of Truce and under the same regulations and restrictions. In the Name & Behalf of Council I am with great Respect your Excellency’s most Obedt Hble Servt

Jer: Powell Presdt

